ALLOWANCE
Claims 1-3, 7, 9-10, 12, 15-18, 21-22, 24-25, and 27-31 are allowed.
The closest prior art of record is Tiwari et al. (US 2020/0327449) in view of Devanathan et al. (US 2018/0260860) in view of Hofmann et al. (US 2002/0107853) in view of Bu et al. (CN 108717408 A), as set forth in the art rejections presented in the non-final Office action dated December 9, 2021. The Examiner finds Applicant’s arguments (particularly those on page 10 of the response filed on March 9, 2022) to be persuasive, namely the following argument:

    PNG
    media_image1.png
    183
    618
    media_image1.png
    Greyscale

	Using all of the cited information (identified in Applicant’s arguments) to determine a user-specific estimate for the enterprise retaining the user, within the context of the independent claims as a whole, is not taught or suggested by the prior art. Therefore, claims 1-3, 7, 9-10, 12, 15-18, 21-22, 24-25, and 27-31 are deemed to be allowable over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shaikh et al. “Trust Model for Measuring Security Strength of Cloud Computing Service.” International Conference on Advanced Computing Technologies and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683